Exhibit 10.18

 

Ingredion Incorporated

Amended and Restated Executive Severance Agreement

 

 

Amended and Restated Agreement, made this _th day of June 2018, by and between
Ingredion Incorporated, a Delaware corporation (the “Company”), and
                    (the “Executive”), amending and restating the agreement
between the parties dated ________ __, 2___ to be and read in its entirety  as
follows.

 

WHEREAS, the Executive is a key employee of the Company or a subsidiary of the
Company as defined in Section 1.1(b) hereof (“Subsidiary”), and

 

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company or a Subsidiary; and

 

WHEREAS, the Executive is willing to continue to serve the Company and its
Subsidiaries taking into account the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 



1

 

--------------------------------------------------------------------------------

 



Article 1. Change in Control.

1.1Benefits shall be provided under Article 3 hereof only in the event there
shall have occurred a “Change in Control”, as such term is defined below, and
the Executive’s employment by the Company and its Subsidiaries shall thereafter
have terminated in accordance with Article 2 below within the period beginning
on the date of the “Change in Control” and ending on the second anniversary of
the date of the “Change in Control” (the “Protection Period”). If any Protection
Period terminates without the Executive’s employment having terminated, any
subsequent “Change in Control” shall give rise to a new Protection Period. No
benefits shall be paid under Article 3 of this Agreement if the Executive’s
employment terminates outside of a Protection Period.

(a) “Change in Control” shall mean:

(1)  The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1.1(a);
provided further, that for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 20% or more of the Outstanding Common Stock or 20% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

(2) Individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other

2

 

--------------------------------------------------------------------------------

 



Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

(3) The consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii)  no Person
(other than: the Company; any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate
Transaction; or

(4)The consummation of a plan of complete liquidation or dissolution of the
Company.

(b)For purposes of this Agreement, the term “Subsidiary” shall mean any
corporation in which the Company possesses directly or indirectly fifty percent
(50%) or more of the total combined voting power of all classes of stock.

(c)Upon a Change in Control, any restricted stock, stock options or other equity
awards granted to the Executive pursuant to the Ingredion Incorporated Stock
Incentive Plan (the “Incentive Plan”) that are not vested shall vest in
accordance with the terms of such plans and related agreements. The Executive’s
beneficiary with respect to such benefits shall be the same person or persons as
determined under the respective plan.    

(d)Immediately prior to a Change in Control, the Company shall deliver to the
Ingredion Incorporated Executive Benefit Trust, or a comparable “rabbi trust”,
to be held for the benefit of the Executive thereunder, cash or marketable
securities with a fair market value equal to the anticipated payments and
benefits to be provided to the Executive hereunder,

3

 

--------------------------------------------------------------------------------

 



as determined by the Company in good faith, subject to approval by the
Executive, which approval shall not unreasonably be withheld.

Article 2. Termination Following Change in Control.

2.1The Executive shall be entitled to the benefits provided in Article 3 hereof
upon any termination of his/her employment with the Company and its Subsidiaries
within a Protection Period, except a termination of employment because of
his/her death, because of a “Disability,” by the Company for “Cause,” or by the
Executive other than for “Good Reason.”

(a)Disability. The Executive’s employment shall be deemed to have terminated
because of a “Disability” on the date on which the Executive becomes eligible to
receive long-term disability benefits under the Company’s Master Welfare and
Cafeteria Plan (the “Cafeteria Plan”), or a similar long-term disability plan of
a Subsidiary, or a successor to the Cafeteria Plan or to any such similar plan
which is applicable to the Executive. If the Executive is not covered for
long-term disability benefits by the Cafeteria Plan or a similar or successor
long-term disability plan, the Executive shall be deemed to have terminated
because of a “Disability” on the date on which he would have become eligible to
receive long-term disability benefits if he were covered for long-term
disability benefits by the Cafeteria Plan.

(b)Cause. Termination of the Executive’s employment by the Company or a
Subsidiary for “Cause” shall mean termination by reason of (A) the Executive’s
willful engagement in conduct which involves dishonesty or moral turpitude which
either (1) results in substantial personal enrichment of the Executive at the
expense of the Company or any of its Subsidiaries, or (2) is demonstrably and
materially injurious to the financial condition or reputation of the Company or
any of its Subsidiaries, (B) the Executive’s willful violation of the provisions
of the confidentiality or non-competition agreement entered into between the
Company or any of its Subsidiaries and the Executive or (C) the commission by
the Executive of a felony. An act or omission shall be deemed “willful” only if
done, or omitted to be done, in bad faith and without reasonable belief that it
was in the best interest of the Company and its Subsidiaries. Notwithstanding
the foregoing, the Executive shall not be deemed to have been terminated for
Cause unless and until there shall have been delivered to the Executive a
written notice of termination from the Compensation Committee of the Board or
any successor thereto (the “Committee”) after reasonable notice to the Executive
and an opportunity for the Executive, together with his/her counsel, to be heard
before the Committee, finding that, in the good faith opinion of such Committee,
the Executive was guilty of conduct set forth above in clause (A) or (B) of the
first sentence of this subsection (b) and specifying the particulars in detail.

(c)Without Cause. The Company or a Subsidiary may terminate the employment of
the Executive without Cause during a Protection Period only by giving the
Executive written notice of termination to that effect. In that event, the
Executive’s employment shall terminate on the last day of the month in which
such notice is given (or such later date as may be specified in such notice).

(d)Good Reason. Termination of employment by the Executive for “Good Reason”
shall mean termination within a Protection Period:



4

 

--------------------------------------------------------------------------------

 



(i) If there has occurred a material reduction by the Company or a Subsidiary in
the Executive’s base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

(ii) If the Company or a Subsidiary, without the Executive’s written consent,
has required the Executive to be relocated anywhere in excess of thirty-five
(35) miles from his/her office location immediately before the beginning of the
Protection Period, except for required travel on the business of the Company or
a Subsidiary to an extent substantially consistent with the Executive’s business
travel obligations immediately before the beginning of the Protection Period; 

(iii) If there has occurred a failure by the Company or a Subsidiary to maintain
plans providing benefits substantially the same as those provided by any benefit
or compensation plan, retirement or pension plan, stock option plan, life
insurance plan, health and accident plan or disability plan in which the
Executive is participating immediately before the beginning of the Protection
Period, or if the Company or a Subsidiary has taken any action which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately before the
beginning of the Protection Period, or if the Company or a Subsidiary has failed
to provide the Executive with the number of paid vacation days to which he would
be entitled in accordance with the applicable vacation policy of the Company or
Subsidiary as in effect immediately before the beginning of the Protection
Period;

(iv) If the Company or a Subsidiary has reduced in any manner which the
Executive reasonably considers important the Executive’s title, job authorities
or responsibilities immediately before the beginning of the Protection Period;

(v) If the Company has failed to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 9.2
hereof; or

(vi)    If there occurs any purported termination of the Executive’s employment
by the Company or a Subsidiary which is not effected pursuant to a written
notice of termination as described in subsection (ii) or (iii) above; and for
purposes of this Agreement, no such purported termination shall be effective.

The Executive shall exercise his/her right to terminate his/her employment for
Good Reason by giving the Company a written notice of termination specifying in
reasonable detail the circumstances constituting such Good Reason. However, the
Company shall have thirty (30) days to “cure” such that the circumstances
constituting such Good Reason are eliminated. The Executive’s employment shall
terminate at the end of such thirty (30)-day period only if the Company has
failed to cure such circumstances constituting the Good Reason.

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection (d) shall
have occurred (and subject to the cure provision of the immediately preceding
paragraph),

5

 

--------------------------------------------------------------------------------

 



notwithstanding that the Executive may have other reasons for terminating
employment, including employment by another employer which the Executive desires
to accept.

(e)Transfers; Sale of Subsidiary. A transfer of employment from the Company to a
Subsidiary, from a Subsidiary to the Company, or between Subsidiaries (including
in each case without limitation a transfer due to merger or other consolidation)
shall not be considered a termination of employment for purposes of this
Agreement. If the Company’s ownership of a corporation is reduced so as to cause
such corporation to cease to be a “Subsidiary” as defined in Section 1.1(b) of
this Agreement and the Executive continues in employment with such corporation,
the Executive shall not be considered to have terminated employment for purposes
of this Agreement and the Executive shall have no right to any benefits pursuant
to Article 3 unless (a) a Change in Control occurred prior to such reduction in
ownership and (b) the Executive’s employment terminates within the Protection
Period beginning on the date of such Change in Control under circumstances that
would have entitled the Executive to benefits if such corporation were still a
Subsidiary.

Article 3. Benefits Upon Termination Within Protection Period.

3.1If, within a Protection Period, the Executive’s employment by the Company or
a Subsidiary shall terminate other than because of his/her death, because of a
Disability, by the Company for Cause, or by the Executive other than for Good
Reason, if, no later than sixty (60) days after the date the Executive’s
employment by the Company or a Subsidiary shall terminate,  the Executive signs
a general release in a form acceptable to the Company that releases the Company
from any and all claims that the Executive may have, and the Executive
affirmatively agrees not to violate the provisions of Article 6 (a “General
Release”), and such General Release is not revoked by the Executive and becomes
effective, the Executive shall be entitled to the benefits provided for below:

(a)The Company or a Subsidiary shall pay to the Executive through the date of
the Executive’s termination of employment base salary at the rate then in
effect, together with salary in lieu of vacation accrued and unused to the date
on which Executive’s employment terminates, and all other benefits due to
Executive through the date of Executive’s termination of employment, in
accordance with the standard payroll and other practices of the Company or
Subsidiary.

(b)The Company or Subsidiary shall also pay to the Executive the amount equal to
the target annual bonus established for the Executive under the Company’s Annual
Incentive Plan or a similar bonus plan of a Subsidiary (or a successor to any
such bonus plan) for the fiscal year in which the Executive’s termination of
employment occurs, reduced pro rata for that portion of the fiscal year not
completed as of the date of the Executive’s termination of employment. 

(c)The Company or a Subsidiary shall pay the Executive as a severance payment an
amount equal to three (3) times the sum of (A) his/her highest base salary in
effect during any period of twelve (12) consecutive months within the thirty-six
(36) months immediately preceding his/her date of termination of employment; and
(B) the target annual bonus established for the Executive under the Company’s
Annual Incentive Plan or a similar bonus plan of a Subsidiary (or a successor to
any such bonus plan) for the fiscal year in

6

 

--------------------------------------------------------------------------------

 



which the Executive’s termination of employment occurs. However, if the
Executive is at least sixty-two (62) years of age as of the date of his/her
termination of employment, the Committee shall have the discretion to
alternatively provide the Executive a severance payment prorated for the number
of full months until the Executive attains age sixty-five (65).

(d)Subject to (i) and (ii) below, the Company or a Subsidiary shall provide, at
the exact same cost as to the Executive, and at the same coverage level, as in
effect as of the Executive’s date of termination of employment, a continuation
of the Executive’s (and, where applicable, the Executive’s eligible dependents’)
welfare benefit coverage, including health insurance, dental insurance, group
term life insurance and long-term disability, if provided to the Executive by
the Executive’s employer,  insurance (but excluding any flexible spending
accounts) for thirty-six (36) months from his/her date of termination of
employment (the “Benefit Period”).  However, if the Executive is at least
sixty-two (62) years of age as of the date of his/her termination of employment,
the Committee shall have the discretion to alternatively provide the Executive’s
(and the Executive’s eligible dependents’) health insurance coverage as
described under this subsection (d) for the number of full months until the
Executive attains age sixty-five (65). The Executive’s applicable COBRA or any
legally required health insurance benefit continuation period applicable to the
Executive shall begin at the end of this thirty-six (36) or lesser month benefit
continuation period.  If the Company is not able to provide under its welfare
benefit plans for employees all or any portion of the welfare benefit coverage
required to be provided to the Executive pursuant to this Section 3.1(d), the
Company shall provide such coverage through alternative insurance coverage, at
the exact same cost as to the Executive, and at the same level of benefits to
the Executive, as in effect as of the date of the Executive’s termination of
employment.

(i) If the Executive becomes covered under the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage
of a subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of the Executive or the Executive’s
eligible dependents, the Company’s obligation to provide health insurance,
dental insurance, group term life insurance or long-term disability insurance
coverage pursuant to this Section 3.1(d), whichever is applicable, shall be
discontinued prior to the end of the thirty-six (36) or lesser month
continuation period. For purposes of enforcing this offset provision, the
Executive shall have a duty to inform the Company as to the terms and conditions
of any subsequent employment and the corresponding benefits earned from such
employment. The Executive shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.

(ii) If, as of the Executive’s date of termination of employment, the provision
to the Executive of the health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage described in this Section
3.1(d) would either: (1) violate the terms of the Company’s health insurance,
dental insurance, group term life insurance or long-term disability insurance
plan (or any other related insurance policies), (2) violate any of the
requirements of applicable law relating to the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage,
or (3) cause the Executive to be subject to the excise tax under IRC 409A, or
any comparable tax under applicable law, then the

7

 

--------------------------------------------------------------------------------

 



Company, in its sole discretion, may elect to pay the Executive, in lieu of the
health insurance, dental insurance, group term life insurance or long-term
disability insurance coverage, described under this Section 3.1(d), whichever is
applicable, cash payments equal to the total monthly premiums (or in the case of
a self-funded health insurance plan, the cost of continuation coverage) that
would have been paid by the Company for the Executive under the health
insurance, dental insurance, group term life insurance or long-term disability
insurance plan from the date of termination through the thirty-six (36) or
lesser months following such date.

In the event that any health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage provided under this Section
3.1(d) is subject to federal, state, or local income or employment taxes (other
than any such taxes which were applicable to the same extent to the Executive’s
insurance coverage prior to the Executive’s termination of employment) or IRC
Section 409A excise tax,  or any comparable tax under applicable law, or in the
event that cash payments are made in lieu of all or a part of such insurance
coverage, the Company shall provide the Executive with an additional payment in
the amount necessary such that after payment by the Executive of all such taxes
(calculated after assuming the Executive pays such taxes for the year in which
the payment or benefit occurs at the highest marginal tax rate applicable),
including any taxes imposed on the additional payments, the Executive
effectively received coverage on a tax-free basis (other than any such taxes
which were applicable to the same extent to the Executive’s insurance coverage
prior to the Executive’s termination of employment) or retains a cash amount
equal to the cash payments in lieu of insurance coverage provided pursuant to
this Section 3.1(d), reduced by any such taxes which are applicable to the
Executive’s insurance coverage same extent as prior to the Executive’s
termination of employment.

(e)The Company shall also (i) credit to the Executive’s Cash Balance Plan
Make-Up Account in the Company’s Supplemental Executive Retirement Plan or any
successor plan (the “SERP”) an amount equal to the value of any benefits
forfeited under the Company’s Pension Plan or any successor plan and (ii) credit
to the Executive’s Savings Plan Make-Up Account in the SERP an amount equal to
the value of any benefits forfeited under the Company’s Retirement Savings Plan
for Salaried Employees or any successor plan.

(f)The Company shall provide the Executive with three (3) additional years of
service credits under the Company’s Pension Plan and under the Executive’s Cash
Balance Plan Make-Up Account in the SERP or any successor plans.  However, if
the Executive is at least sixty-two (62) years of age as of the date of his/her
termination of employment, the Company shall provide the Executive with a pro
rata portion of three (3) additional years of service credits, based on the
number of full months until the Executive attains age sixty-five (65).  All
additional years of service credits (including credits under the Company’s
Pension Plan and under the Executive’s Cash Balance Plan Make-Up Account in the
SERP) will be calculated consistently with the provisions in the plans, will be
based on target total cash compensation as of the date employment terminates
(base salary plus target annual bonus), and will be credited to the Executive’s
Cash Balance Plan Make-Up Account in the SERP.  Any distribution from the SERP
with respect to such additional credits shall comply with Section 5.1.



8

 

--------------------------------------------------------------------------------

 



(g)The Company shall credit to the Executive’s Savings Plan Make-Up Account in
the SERP an amount equal to three (3) times the sum of (i) the employer matching
contributions, basic contributions, and profit sharing contributions made to the
Executive’s accounts under the Company’s Retirement Savings Plan for Salaried
Employees and (ii) the employer matching contributions, basic contributions and
profit sharing contributions credited to the Executive’s Savings Plan Make-Up
Account in the SERP or any successor plans, in each case for the most recent
plan year that ended before the date of the Change in Control or, if higher, for
the most recent plan year that ended after the date of the Change in Control (in
either case, annualized to the extent that such plan year consisted of less than
twelve (12) months and/or the Executive was not eligible to participate in the
Company’s Retirement Savings Plan or Savings Plan Make-Up Account in the SERP,
as applicable, for the full plan year).  However, if the Executive is at least
sixty-two (62) years of age as of the date of his/her termination of employment,
the Company shall provide the Executive with a pro rata portion of three (3)
times the sum of such employer matching contributions and profit sharing
contributions, based on the number of full months until the Executive attains
age sixty-five (65).  Any distribution from the SERP with respect to such
additional credits shall comply with Section 5.1.

(h)The Executive’s Cash Balance Plan Make-Up Account and Savings Plan Make-Up
Account in the SERP shall be fully vested on the date of the Executive’s
termination of employment.

(i)The Executive shall receive the cash value of his/her current retiree
healthcare spending account (“RHCSA”) and related dependent healthcare spending
account. The Executive shall be immediately vested in his/her RHCSA and related
dependent healthcare spending account on the date of the Executive’s termination
of employment and the account balances will be paid out in accordance with the
terms of the Company’s Master Retiree Welfare Plan or any successor plan. To the
extent the Executive’s RHCSA and related dependent healthcare spending account
may not be immediately vested and paid out under the Company’s Master Retiree
Welfare Plan or any successor plan, such amounts shall be paid out of the
general assets of the Company.  In addition, notwithstanding anything to the
contrary in the Company’s Master Retiree Welfare Plan or any successor plan, the
Executive shall be immediately eligible to participate in the benefits available
to Retirees thereunder, and the Executive and the Executive’s spouse shall
remain eligible for their lifetimes, to participate, on an after-tax basis in
the event that the Executive’s RHCSA or dependent healthcare spending account,
whichever is applicable, has a zero balance, to participate the benefits
provided to Retiree’s under the Company’s Master Retiree Welfare Plan or any
successor plan as of the date of the Executive’s termination of employment.  If
the Company is not able to provide under its Master Retiree Welfare Plans or any
successor plan all or any portion of the welfare benefit coverage required to be
provided to the Executive and the Executive’s spouse pursuant to this Section
3.1(i), the Company shall provide such coverage through alternative insurance
coverage. 

(j)The Company shall provide the Executive with executive-level outplacement
services for a period of one (1) year from the date of the Executive's
termination of employment. Such outplacement services shall be provided through
an outplacement firm that is mutually agreed upon by the parties.



9

 

--------------------------------------------------------------------------------

 



(k)The Company shall (i) pay the Executive a lump sum cash amount equivalent to
the same level of personal allowances (such as club dues and automobile
expenses) for the period of three (3) months, as the Executive received
immediately prior to his/her termination of employment, and (ii) continue to pay
the lease payments on the vehicle provided to the Executive by the Company for a
period of three (3) months or, if less, the remainder of the lease period in
effect as of the Executive’s date of termination of employment.  The Executive
shall be entitled to the continued use of such vehicle during such period and to
purchase the vehicle at the end of such period on the terms provided in the
applicable lease agreement.

(l)  All other rights and benefits that the Executive is vested in, pursuant to
other plans and programs of the Company.

The Executive shall be entitled to all payments and benefits provided for by or
pursuant to this Section 3.1 whether or not he seeks or obtains other
employment, except as otherwise specifically provided in this Section 3.1.

Notwithstanding any other provision of this Agreement, if any payment or benefit
the Executive would receive pursuant to a Change in Control or otherwise
(whether paid, payable or provided pursuant to the terms of this Agreement or
otherwise) (each a “Payment” and collectively the “Payments”) could constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then the Payments shall be either (i)
reduced such that the maximum amount of the Payments shall be One Dollar ($1.00)
less than the amount that would cause the Payments to be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), or (ii) delivered in
full pursuant to the terms of this Agreement.  The determination of whether
clause (i) or (ii) of the preceding sentence shall be given effect shall be made
by the Company on the basis of which of such clauses results in the receipt by
the Executive of the greater Net After-Tax Receipt (as defined below) of the
aggregate Payments.  The term “Net After-Tax Receipt” shall mean the present
value (as determined in accordance with Section 280G of the Code) of the
Payments net of all applicable federal, state and local income, employment and
other applicable taxes and the Excise Tax.  If clause (ii) above is given effect
and the Payments are reduced, such reduction shall be accomplished by first
reducing or eliminating the portion of the Payments that are payable in cash and
then by reducing or eliminating the non-cash portion of the Payments, in each
case in reverse order beginning with payments and benefits which are to be paid
or provided the furthest in time from the date of the determination described
below and in each case in accordance with Section 409A of the Code.  Unless the
Company and the Executive otherwise agree in writing, any determination required
under this paragraph shall be made by the independent public accounting firm
serving as the Company’s auditing firm (the “Third Party”), and all such
determinations shall be conclusive, final and binding on the parties
hereto.  The Company and the Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this paragraph.  The Company shall bear all fees and
costs of the Third Party with respect to all determinations under or
contemplated by this paragraph.

Article 4. Benefits Upon Termination Outside of Protection Period.

4.1If, outside of a Protection Period, the Executive’s employment by the Company
or a Subsidiary shall be terminated by the Company without Cause, if no later
than 60 (sixty) days after the date of the Executive’s employment, the Executive
signs a General Release, and such General

10

 

--------------------------------------------------------------------------------

 



Release is not revoked by the Executive and becomes effective, the Executive
shall be entitled to the benefits provided for below: 

(a)The Company or a Subsidiary shall pay to the Executive through the date of
the Executive’s termination of employment base salary at the rate then in
effect, together with salary in lieu of vacation accrued and unused to the date
on which Executive’s employment terminates, and all other benefits due to
Executive through the date of Executive’s termination of employment, in
accordance with the standard payroll and other practices of the Company or
Subsidiary.

(b)The Company or Subsidiary shall also pay to the Executive as a severance
payment an amount equal to one (1) times his/her base salary in effect on the
date of his/her date of termination of employment.

Article 5. Benefits Payment Schedule.

5.1Payment Schedule. Payments due to the Executive pursuant to Article 3 or
Article 4 shall be paid as follows:

(a)If the Executive is not a “Specified Employee” (as that term is defined and
determined under Section 409A of the Code) or if the Executive is a Specified
Employee,  then only with respect to payments provided in Section 3.1 or 4.1
that are not deferred compensation subject to Section 409A of the Code, payments
shall be made or commence as soon as administratively practicable, but in no
event later than March 15 of the calendar year after the calendar year of the
Executive’s date of Separation from Service (as defined under Section 409A of
the Code) and, with respect to payments that are deferred compensation subject
to Section 409A of the Code, no later than ninety (90) days after the date of
the Executive’s Separation from Service; provided, however, that, in the case of
a payment that is deferred compensation, if the ninety (90) day  period
following the Executive’s Separation from Service during which the payment is to
be made or commence overlaps the end of a calendar year, such payment shall be
made in the second calendar year; and

(b)If the Executive is a Specified Employee, for payments that are deferred
compensation subject to Section 409A of the Code,  payments shall be made or
commence on the first day of the seventh month following the Executive’s date of
Separation from Service.

All amounts and benefits payable hereunder shall be reduced by any and all
required or authorized withholding and deductions.

Notwithstanding the above, the Company’s obligation to pay severance amounts due
to the Executive pursuant to Article 3 or Article 4, to the extent not already
paid, shall cease immediately and such payments will be forfeited, if the
Executive violates any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his/her termination of employment. To the extent already paid, should the
Executive violate any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his/her termination of employment, the severance amounts provided
hereunder shall be repaid in their entirety by the Executive to the Company, and
all rights to such payments shall be forfeited.



11

 

--------------------------------------------------------------------------------

 



Article 6. Restrictive Covenants.

6.1 Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. The Executive shall not at any time, directly or indirectly, divulge,
furnish or make accessible to any person, firm, corporation, association, or
other entity (otherwise than as may be required in the regular course of
Executive’s employment), nor use in any manner, either during the Executive’s
employment period or after the termination, for any reason, any Protected
Information, or cause any such information of the Company or its Subsidiaries to
enter the public domain. For purposes of this Agreement, “Protected Information”
means trade secrets, confidential and proprietary business information of the
Company or its Subsidiaries, and any other information of the Company, including
but not limited to, software, records, manuals, books, forms, documents, notes,
letters, reports, data, tables, compositions, articles, devices, apparatus,
customer lists (including potential customers), sources of supply, processes,
plans, materials, pricing information, internal memoranda, marketing plans,
internal policies, and products and services which may be developed from time to
time by the Company, its Subsidiaries and its agents or employees, including the
Executive; provided, however that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
the Company or lawfully obtained from third parties who are not bound by a
confidentiality agreement with the Company, is not Protected Information.

Executive understands that, notwithstanding anything to the contrary in this
Agreement, nothing contained in this Agreement limits his/her ability to report
possible violations of law or regulation to, file a charge or complaint or
otherwise communicate with, or participate in any investigation or proceeding
of, the Securities and Exchange Commission or any other federal, state or local
governmental agency or commission, including by providing documents or other
information, without notice to the Company.

6.2 Nonsolicitation. During the term of this Agreement and for a period after
the Executive’s date of termination of employment equal to (i) thirty-six (36)
months if the Executive’s employment by the Company or a Subsidiary is
terminated within a Protection Period or (ii) twelve (12) months if the
Executive’s employment by the Company or a Subsidiary is terminated outside of a
Protection Period, the Executive shall not, directly or indirectly, other than
on behalf of the Company or its Subsidiaries:

(A)Induce or assist in the inducement of any individual away from the Company’s
or any of its Subsidiaries’ employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Company’s or any
of its Subsidiaries’ interests with undivided loyalty; or

(B)Induce or assist in the inducement of any individual or entity that provides
services to the Company or any of its Subsidiaries to reduce any such services
provided to, or to terminate their relationship with the Company or any of its
Subsidiaries.  

6.3Noncompetition.    The Executive expressly acknowledges that the Company and
its Subsidiaries market and sell products globally, and given the Executive’s
substantial experience and expertise in the industry including his/her
significant exposure, access to, and participation in the development of the
Company’s and its Subsidiaries’ strategy, marketing, intellectual property and
confidential and proprietary information, his/her business affiliation with any
individual or entity that sells or develops products similar to, or that may
serve as a substitute for, the Company’s or any of its Subsidiaries’ products,
would cause substantial

12

 

--------------------------------------------------------------------------------

 



and irreparable harm to the Company’s, and/or its Subsidiaries’
business.  Accordingly, the Executive agrees that during his/her employment with
the Company or any of its Subsidiaries, and for a period after the termination
of his/her employment with the Company and its Subsidiaries equal to (i)
thirty-six (36) months if the Executive’s employment by the Company or a
Subsidiary is terminated within a Protection Period or (ii) twelve (12) months
if the Executive’s employment by the Company or a Subsidiary is terminated
outside of a Protection Period, the Executive shall not, directly or indirectly,
other than on behalf of the Company or its Subsidiaries, participate or become
involved as an owner, partner, member, director, officer, employee, or
consultant, or otherwise enter into any business relationship, with any
individual or entity anywhere in the world that develops, produces,
manufactures, sells, or distributes starch, corn, rice, potato, stevia,
strawberry and other agricultural raw materials, oils, sweeteners, starches,
concentrates, essences or other products produced by the Company or any of its
Subsidiaries or that could be used as a substitute for such products including,
but not limited to, Tapioca, Manioc, Yucca or Potato starches; Dextrose,
Stevia-based or other high intensity sweeteners, Glucose, Polyols, HFCS, High
Meltose syrup, texturants, and Maltodextrin sweeteners; Prebiotics; Omega-3;
seed development, emulsifiers, encapsulants, non-synthetic green products, Plant
derived calcium and minerals; Inulin fibers, Resins used in adhesives and
fragrances, Corn oil, Gluten protein, Caramel Color, fruit  concentrates, fruit
purees, fruit essences or formulated fruit products, vegetable concentrates,
vegetable purees, vegetable essences or formulated vegetable products,
hydrocolloid products, systems and blends, and specifically including but not
limited to the following entities that manufacture such or similar
products:  ADM, Cargill, Bunge, Roquette, and Tate & Lyle.

6.4Ownership. The Executive agrees that all inventions, copyrightable material,
business and/or technical information, marketing plans, customer lists, and
trade secrets which arise out of the performance of this Agreement are the
property of the Company. The Executive has been notified by the Company, and
understands, that the foregoing provisions of Section 6.4 do not apply to an
invention for which no equipment, supplies, facilities or trade secret
information of the Company or any of its affiliates was used and which was
developed entirely on his/her own time, unless:  (a) the invention relates (i)
to the business of the Company or any of its affiliates or (ii) to the Company’s
or any of its affiliates’ actual or demonstrably anticipated research and
development, or (b) the invention results from any work performed by him/her for
the Company or any of its affiliates.

6.5Injunctive Relief.    The Executive acknowledges and agrees that the
covenants contained in this Article 6 are reasonable in scope and duration, and
are necessary to protect the Company’s, and its Subsidiaries’ legitimate
business interests.  Without limiting the rights of the Company and/or its
Subsidiaries to pursue any other legal and/or equitable remedies available to
them for any breach by the Executive of the covenants contained in this Article
6, the Executive acknowledges that a breach of those covenants would cause a
loss to the Company and/or its Subsidiaries for which it could not reasonably or
adequately be compensated by damages in an action at law, that remedies other
than injunctive relief could not fully compensate the Company and/or its
Subsidiaries for a breach of those covenants and that, accordingly, the Company
and/or its Subsidiaries shall be entitled to seek injunctive relief to prevent
any breach or continuing breaches of the Executive’s covenants as set forth in
this Article 6.  It is the intention of the parties that if, in any action
before any court empowered to enforce such covenants, any term, restriction,
covenant, or promise is found to be unenforceable, then such term, restriction,
covenant, or promise shall be deemed modified to the extent necessary to make it
enforceable by such court. 



13

 

--------------------------------------------------------------------------------

 



Article 7. No Other Severance Benefits; Right to Other Plan Benefits.

The Executive hereby covenants and agrees that all the amounts he may be
entitled to in the event of termination of the Executive’s employment under
circumstances entitling the Executive to benefits hereunder, shall be offset by
any and all other amounts due to him/her from the Company or any Subsidiary for
dismissal without cause, including, without limitation, any severance payments
due in accordance with any applicable statute or statutes. Thus, any amounts
that are paid to the Executive as a consequence of the change in control of the
Company are not cumulative with other severance payments due to the Executive
and shall be reduced by any local termination payments that may be due to
him/her from the Company or any Subsidiary.  The Executive shall not be entitled
to any other severance benefits except those provided by or pursuant to this
Agreement, and the Executive hereby waives any claim against the Company or any
of its Subsidiaries or affiliates for any additional severance benefits to which
he might otherwise be entitled, including under any plan, program, policy or
arrangement maintained by the Company or any of its Subsidiaries or
affiliates.  Except as provided in this article, nothing in this Agreement shall
be construed as limiting in any way any rights or benefits that the Executive
may have pursuant to the terms of any other plan, program, policy or arrangement
maintained by the Company or any of its Subsidiaries or affiliates.

Article 8. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter contained herein and supersedes all prior or contemporaneous
negotiations, understandings or agreements between the parties or between the
Executive and the Company or any of its Subsidiaries, whether written or oral,
with respect to such subject matter, provided that (a) notwithstanding any other
language in this Agreement, this Agreement does not supersede or preclude the
enforceability of any restrictive covenant provision contained in any prior or
contemporaneous agreement entered into by the Executive with the Company or any
of its affiliates, and (b) no prior or contemporaneous restrictive covenant
obligation you have to the Company or any of its affiliates supersedes or
precludes the enforceability of any provision contained in this Agreement.

Article 9. Termination and Amendment; Successors; Binding Agreement.

9.1This Agreement shall terminate on the close of business on the date preceding
the one-year anniversary of the date of this Agreement; provided, however, that
commencing on the annual anniversary of the date of this Agreement and each
anniversary of the date of this Agreement thereafter, the term of this Agreement
shall automatically be extended for one additional year unless at least six (6)
months prior to such anniversary date, the Company or the Executive shall have
given notice to the other party, in accordance with Article 10, that this
Agreement shall not be extended. This Agreement may be amended only by an
instrument in writing signed by the Company and the Executive consistent with
Article 10 hereof. Subject to Section 5.1, the Company expressly acknowledges
that, during the term of this Agreement, the Executive shall have a binding and
irrevocable right to the benefits set forth hereunder in the event of his/her
termination of employment during a Protection Period to the extent provided in
Section 2.1. Any purported amendment or termination of this Agreement by the
Company, other than pursuant to the terms of this Section 9.1, shall be
ineffective, and the Executive shall not lose any right hereunder by failing to
contest such a purported amendment or termination.

9.2The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or to any subsidiary that employs the
Executive, to expressly assume and agree to honor this Agreement in the same
manner and to the same extent that the Company would be required to so

14

 

--------------------------------------------------------------------------------

 



honor it if no such succession had taken place. Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
violation of this Agreement and shall entitle the Executive to benefits from the
Company or such successor in the same amount and on the same terms as the
Executive would be entitled hereunder if he terminated his/her employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination of employment. As used in this Section 9.2, “Company” shall mean the
Company hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Section
9.2 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law. The Company shall promptly notify the Executive
of any succession by purchase, merger, consolidation or otherwise to all or
substantially all the business and/or assets of the Company and shall state
whether or not the successor has executed the agreement required by this Section
9.2 and, if so, shall make a copy of such agreement available to the Executive.

9.3This Agreement and all rights of the Executive hereunder shall inure to the
benefit of, and shall be enforceable by, the Executive and the Executive’s legal
representatives. If the Executive should die while any amounts remain payable to
him/her hereunder, all such amounts shall be paid to his/her designated
beneficiary or, if there be no such beneficiary, to his/her estate.

9.4The Company expressly acknowledges and agrees that the Executive shall have a
contractual right to the benefits provided hereunder, and the Company expressly
waives any ability, if possible, to deny liability for any breach of its
contractual commitment hereunder upon the grounds of lack of consideration,
accord and satisfaction or any other defense. If any dispute arises after a
Change in Control as to whether the Executive is entitled to benefits under this
Agreement, there shall be a presumption that the Executive is entitled to such
benefits and the burden of proving otherwise shall be on the Company.

9.5Subject to Section 5.1, the Company’s obligation to provide the benefits set
forth in this Agreement shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, or other right which the Company or any Subsidiary may
have against the Executive or anyone else, except as expressly set forth in this
Agreement. All amounts payable by the Company hereunder shall be paid without
notice or demand. Subject to Section 5.1 each and every payment made hereunder
by the Company or any Subsidiary shall be final, and neither the Company nor any
Subsidiary will seek to recover all or any portion of such payment from the
Executive or from whomsoever may be entitled thereto, for any reason whatsoever.

9.6As used in this Agreement, “Company” shall mean the Company hereinbefore
defined and any successor which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

Article 10. Notice.

All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by United States registered mail, return receipt
requested, addressed as follows:

If to the Executive:

 



15

 

--------------------------------------------------------------------------------

 



___________________

___________________

___________________



If to the Company:

 

Ingredion Incorporated

5 Westbrook Corporate Center

Westchester, IL 60154

Attention:  Senior Vice President and Chief Human Resources Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

Article 11. Miscellaneous.

No provision of this Agreement may be waived or modified unless such waiver or
modification is in writing and signed by the Executive and the Company’s Chief
Human Resources Officer or such other officer as may be designated by the Board.
No waiver by either party of any breach by the other party of, or compliance
with, any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois, without regard to its principles of
conflict of laws, and by applicable laws of the United States.    Nothing in
this Agreement changes the at-will status of the Executive’s employment (except
with respect to such notice requirements expressly set forth in Section 2.1(c)
and (d) hereof).

Article 12. Validity.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect.

Article 13. Legal Expenses; Dispute Resolution; Arbitration; Pre-Judgment
Interest.

13.1The Company shall promptly pay all legal fees and related expenses incurred
by the Executive in seeking to obtain or enforce any right or benefit under this
Agreement (including all fees and expenses, if any, incurred in seeking advice
in connection therewith).

13.2If any dispute or controversy arises under or in connection with this
Agreement, including without limitation any claim under any Federal, state or
local law, rule, decision or order relating to employment or the fact or manner
of its termination, the Company and the Executive shall attempt to resolve such
dispute or controversy through good faith negotiations.

13.3If such parties fail to resolve such dispute or controversy within ninety
days, such dispute or controversy shall, if the Executive so elects, be settled
by arbitration, conducted before a panel of three arbitrators in Chicago,
Illinois in accordance with the applicable rules and procedures of the Center
for Public Resources then in effect. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction. Such arbitration
shall be final and binding on the parties. Costs of any arbitration, including,
without limitation, reasonable attorneys’ fees of both parties, shall be borne
by the Company.



16

 

--------------------------------------------------------------------------------

 



13.4If such parties fail to resolve such dispute or controversy within ninety
days and the Executive does not elect arbitration, legal proceedings may be
instituted, in which event the Company shall be required to pay the Executive’s
legal fees and related expenses to the extent set forth in Section 13.1 above.

13.5Pending the resolution of any arbitration or court proceeding, the Company
shall continue payment of all amounts due the Executive under this Agreement and
all benefits to which the Executive is entitled, including medical and life
insurance benefits, other than those specifically at issue in the arbitration or
court proceeding and excluding long term disability benefits.

13.6If the Executive is awarded amounts pursuant to arbitration or court
proceeding, the Company shall also pay pre-judgment interest on such amounts
calculated at the Prime Rate (as defined below) in effect on the date of such
payment. For purposes of this Agreement, the term “Prime Rate” shall mean the
prime rate as published in the Wall Street Journal Midwest edition showing such
rate in effect as of the first business day of each calendar quarter.

* * * * *

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.



       ___________________

Executive

Ingredion Incorporated

By:  __________________

Company Representative Position



17

 

--------------------------------------------------------------------------------